NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DANIEL HERNANDEZ MACEDA,                        No.    17-71120

                Petitioner,                     Agency No. A208-600-718

 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Daniel Hernandez Maceda, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the BIA’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We review de novo questions of law and claims of due process violations.

Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for

review.

      Substantial evidence supports the BIA’s finding that Hernandez Maceda

failed to establish he was or would be persecuted on account of a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (applicant’s “desire to

be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”). Thus, we deny Hernandez

Maceda’s petition as to his asylum and withholding of removal claims.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Hernandez Maceda failed to show that it is more likely than not that he would be

tortured upon his return to Mexico. See Alphonsus v. Holder, 705 F.3d 1031, 1049

(9th Cir. 2013) (evidence did not compel the conclusion that it was more likely

than not that the petitioner would be tortured upon return).

      Finally, we reject Hernandez Maceda’s contention that the IJ violated his

due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (requiring error and

prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.


                                          2                                 17-71120